UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-52739 YAFARM TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-5156305 (I.R.S. Employer Identification No.) 197 Route 18 South, Suite 3000, PMB 4157 East Brunswick, NJ (Address of principal executive offices) (Zip Code) (732) 658-4280 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No X. 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filer Non-accelerated filer Smaller reporting companyX (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesNo Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 21, 2010, there were 10,000,000 shares of common stock, $0.001 par value, issued and outstanding. YAFARM TECHNOLOGIES, INC. 2 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 4 ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 15 ITEM 4T Controls and Procedures 15 PART II – OTHER INFORMATION 18 ITEM 1 Legal Proceedings 18 ITEM 1A Risk Factors 18 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 3 Defaults Upon Senior Securities 18 ITEM 4 Submission of Matters to a Vote of Security Holders 18 ITEM 5 Other Information 18 ITEM 6 Exhibits 19 3 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1Financial Statements 4 YAFARM TECHNOLOGIES, INC. Condensed Consolidated Balance Sheets March 31, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets Property and Equipment Computer equipment Accumulated depreciation ) ) Total Property and Equipment Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY(DEFICIT) Liabilities Current Liabilities Accrued expenses and other payables $ $ Related party payable Total Current Liabilities Long Term Liabilities Related party note payable Total Long Term Liabilities Total Liabilities Stockholders’ Equity (Deficit) Convertible Preferred Stock 1,500,000 shares authorized having a par value of $.001 per share; 0 shares issued and outstanding Preferred stock 10,000,000 shares authorized having a par value of $.001 per share; 0 shares issued and outstanding Common stock 100,000,000 shares authorized having a par value of $.001 per share; 10,000,000 shares issued and outstanding Additional paid-in capital Retained earnings (deficit) ) ) Total Stockholders’ Equity(Deficit) ) ) Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these interim financial statements 5 YAFARM TECHNOLOGIES, INC. Condensed Consolidated Statements of Operations For the Three For the Three Months Ended Months Ended March 31, 2010 March 31, 2009 (Unaudited) (Unaudited) Revenues, net of discounts $
